DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Sacco on May 23, 2022.
The application has been amended as follows:
	In claim 9, line 11, after “target layer” insert --at--
Terminal Disclaimer
The terminal disclaimer filed on May 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,607,802 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a method for generating X-ray photons, comprising: causing the X-ray radiation to interact with a beam shield comprising a plurality of wall elements extending transversely from a face of the target element wafer; and variably controlling at least one of a beam shape and direction of the X-ray radiation by selectively controlling a location where the electron beam intersects the target layer, as claimed in claim 1.  Claims 2-7 and 18-20 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method for generating X-ray photons, comprising: causing the X-ray photons to interact with a beam shield comprising a plurality of wall elements extending transversely from a face of the target element wafer; and variably controlling at least one of a beam shape and direction formed by the X-ray photons by selectively controlling a location where the electron beam intersects the target layer, as claimed in claim 8.
Prior art fails to disclose an X-ray target, comprising: a beam shield comprising a plurality of wall elements extending transversely from a face of the planar wafer; and the beam shield is configured to facilitate variable control of at least one of a shape and direction of an X-ray beam produced by the X-ray target responsive to an electron beam intersecting the target layer at a plurality of different locations, as claimed in claim 9.  Claims 10-14 are allowed by virtue of their dependency on claim 9.
Prior art fails to disclose an X-ray target, comprising: a beam shield comprising a plurality of wall elements extending transversely from a face of the planar wafer; and the beam shield is configured to facilitate variable control of at least one of a shape and direction of an X-ray beam produced by the X-ray target responsive to a location where an electron beam intersects the target layer, as claimed in claim 15.  Claims 16-17 are allowed by virtue of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


May 26, 2022